Matter of Lyle M. (Sarah M.-S.) (2019 NY Slip Op 04568)





Matter of Lyle M. (Sarah M.-S.)


2019 NY Slip Op 04568


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


531 CAF 17-01597

[*1]IN THE MATTER OF LYLE M. STEUBEN COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; SARAH M.-S., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


ROSEMARIE RICHARDS, GILBERTSVILLE, FOR RESPONDENT-APPELLANT.
AMY C. KELLER, BATH, FOR PETITIONER-RESPONDENT. 
CHRISTINE F. REDFIELD, ROCHESTER, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Steuben County (Marianne Furfure, A.J.), entered July 3, 2017 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent's parental rights with respect to the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Lennox M. ([appeal No. 1] — AD3d — [June 7, 2019] [4th Dept 2019]).
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court